Citation Nr: 1330465	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  09-23 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES


1.  Entitlement to service connection for sleep apnea, to include on a secondary basis.

2.  Entitlement to service connection for a lumbar strain with sciatica (claimed as lower back pain and numbness of the left leg), to include as secondary to the service-connected plantar fasciitis of the left foot.  

3.  Entitlement to service connection for bulimia, to include on a secondary basis.  

4.  Entitlement to service connection for a hiatal hernia, to include on a secondary basis.  

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include on a secondary basis.  

6.  Entitlement to an initial compensable disability rating for diarrhea.  

7.  Entitlement to an effective date earlier than February 15, 2008, for the assignment of a 70 percent schedular rating for posttraumatic stress disorder (PTSD).  

8.  Entitlement to an effective date earlier than February 15, 2008, for the assignment of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Private Attorney


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from September 2001 through June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The issues currently on appeal were previously denied by the Board in a December 2011 decision.  The Veteran appealed this issue to the United States Court of Appeals for Veterans Claims (Court), and in September 2012, the Court granted a Joint Motion for Remand.  These issues have been returned to the Board for readjudication and further development.  

In addition to the Veteran's physical claims file, a paperless electronic record (Virtual VA) is also associated with this claim.  A review of Virtual VA reveals no evidence that is neither duplicative of that already in the physical claims file nor immaterial to the issues at hand.  

The issues of entitlement to service connection for a lumbar strain with sciatica, bulimia, a hiatal hernia and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for sleep apnea was appealed in a June 2011 Notice of Disagreement.  Following a June 2011 Statement of the Case, the appeal was perfected to the Board in July 2011.

2.  The Veteran does not have a current diagnosis of sleep apnea.

3.  The Veteran's diarrhea results in mild symptomatology with intermittent disturbance of bowel function and occasional episodes of abdominal distress.

4.  Evidence dated November 16, 2007, reflects that the Veteran met the schedular requirements for a 70 percent disability rating for PTSD - specifically, deficiencies in his ability to work due to symptoms such as irritability, anger and difficulty adapting to stressful settings.  This evidence was constructively of record within the one year period prior to receipt of a claim for a higher rating on February 15, 2008.  

5.  Evidence dated November 16, 2007, reflects that the Veteran was unable to obtain or maintain a substantially gainful occupation as a result of service-connected disability.  This evidence was constructively of record within the one year period prior to receipt of a claim for a higher rating on February 15, 2008.  




CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307 (2013).

2.  The criteria for establishing entitlement to an initial compensable disability rating for diarrhea have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7319 (2013).  

3.  The criteria for establishing entitlement to an effective date of November 16, 2007, for the assignment of a 70 percent schedular rating for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).

4.  The criteria for establishing entitlement to an effective date of November 16, 2007, for the assignment of a TDIU rating have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Regarding the claim of entitlement to service connection for sleep apnea, a letter sent to the Veteran in December 2010 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran how VA determines the appropriate disability evaluation and effective date.  The Veteran was also provided notice as to how effective dates are determined in communication associated with his claim for a higher disability evaluation for PTSD.  

As for the claim of entitlement to an initial compensable disability evaluation for diarrhea, this claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in April 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records and Social Security Administration (SSA) records have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

The Board recognizes that the Veteran has not been afforded a VA examination regarding his diarrhea since April 2010.  In Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992), the Court held that fulfillment of the VA's duty to assist included thorough and contemporaneous examination be provided when the record before the Board contained no evidence of the then-current level of disability.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

However, the Board has not found this to mean that the Court has established a specific time limit beyond which a new examination is required.  Reexaminations are required if the evidence indicates there has been a material change in a disability or that the current rating is incorrect.  38 C.F.R. § 3.327 (2012).  In the present case, VA has been provided with no evidence, lay or medical, to suggest that there has been any change in the overall severity of the Veteran's diarrhea.  As such, a new examination is not necessary.  

Also, the Veteran has not been afforded a VA examination regarding his claimed sleep apnea.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, no examination is necessary in order to adjudicate the claim of entitlement to service connection for sleep apnea.  The record does not reflect competent evidence of a current disability or recurrent symptoms, and as such, examination is not required.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection for Sleep Apnea

Remand by the Court confers on the claimant, as a matter of law, the right to compliance with the Court's remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the present case, the Joint Motion for Remand ordered "agency of original jurisdiction" consideration of whether a March 15, 2012, notice of appeal satisfied the requirements for an adequate notice of disagreement under 38 C.F.R. § 20.201.  

The Joint Motion for Remand purports that the Board erroneously adjudicated the claim of entitlement to service connection for sleep apnea in contravention of the appellant's statutory right of one review of this issue on appeal by the Secretary under 38 U.S.C.A. § 7104(a), stating that the record contained no filing of a notice of disagreement, statement of the case or substantive appeal.  

Under the law of the case doctrine, questions settled on a former appeal of the same case are no longer open for review.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997); McCall v. Brown, 6 Vet. App. 215, 216 (1994); Browder v. Brown, 5 Vet. App. 268, 270 (1993).  However, the law of the case doctrine is discretionary and does not limit the Court's power to act where rigid application of the doctrine would be inconsistent with substantive justice.  See Hudson v. Principi, 260 F.3d 1357, 1363-64 (Fed. Cir. 2001).  

In this case, the Joint Motion for Remand inexplicably failed to address that the Veteran's attorney perfected a timely appeal concerning the issue of entitlement to service connection for sleep apnea, and in fact, mischaracterized the Board's adjudication of that issue as premature and erroneous.  The facts are clear that, over his signature, the Veteran's attorney, John S. Berry, Esq., filed a Notice of Disagreement in June 2011, contesting the denial of service connection for sleep apnea in the March 2011 rating decision.  Furthermore, following the issuance of a Statement of the Case in June 2011 that addressed the issue of service connection for sleep apnea, the Veteran's attorney, again over his signature, perfected the appeal concerning the issue of service connection for sleep apnea, when he filed a Substantive Appeal (VA Form 9) in July 2011, which specifically identified the June 2011 Statement of the Case and the issue of sleep apnea.

Absent a basis for finding that the Board erroneously adjudicated the issue of service connection for sleep apnea, in contravention of the Veteran's statutory right of one review of this issue on appeal by the Secretary under 38 U.S.C.A. § 7104(a), the Board submits that in this particular situation, the "law of the case should not be applied woodenly in a way inconsistent with substantial justice."  Hudson, 260 F.3d at 1363-64 (quoting United States v. Miller, 822 F.2d 828, 832 (9th Cir. 1987); see Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (remand is unnecessary when it would result in the Court unnecessarily imposing additional burdens on the Board and Secretary with no benefit flowing to the veteran).

Therefore, it is permissible for the Board to reject compliance with the Court's September 2012 remand order, when the correct facts of the case pertaining to the procedural development of the issue of service connection for sleep apnea are not accurately reported in the Joint Motion for Remand, and, portray a gross misrepresentation of the facts by both parties, especially when the Veteran's attorney personally filed both the Notice of Disagreement and the Substantive Appeal and was remiss in not acknowledging such filings in the Joint Motion for Remand.

Given that the Joint Motion for Remand neither raised nor provided any other basis for error to warrant a vacating and remanding of that part of the Board's decision concerning the issue of entitlement to service connection for sleep apnea, the Board respectfully submits that it may proceed with its appellate adjudication of this discrete issue based on the evidence of record.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Veteran's service treatment records are negative for complaints or diagnoses regarding sleep apnea.  The Veteran also denied a history of frequent trouble sleeping in his April 2005 separation examination report.  

The Veteran submitted a claim of entitlement to service connection for sleep apnea, claimed as secondary to his posttraumatic stress disorder (PTSD), in October 2010.  By rating decision dated in March 2011, the RO denied service connection for sleep apnea.  As described in detail in the preceding paragraphs, the Veteran, through his attorney, perfected an appeal of this issue to the Board.  

Post-service VA treatment records show that the Veteran complained of sleep impairment due to PTSD as early as June 2005.  However, there is no indication that the Veteran was ever formally diagnosed with sleep apnea.  Furthermore, an August 2010 private treatment report referenced sleep difficulties, but there were no objective findings pertaining to sleep apnea and no indication that the Veteran has ever undergone a sleep study to help confirm a clinical diagnosis of sleep apnea.  The Board notes that the Veteran has been diagnosed with insomnia and is service-connected for insomnia.  

Given the evidence of record, the Board finds that service connection for sleep apnea is not warranted on either a direct or secondary basis.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of sleep apnea, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran believes he is entitled to service connection for sleep apnea.  However, the record fails to reflect that the Veteran has the requisite education, training or experience to diagnose himself with a specific medical disability such as sleep apnea.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Therefore, the Veteran's assertions are not evidence of a current diagnosis.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for sleep apnea must be denied.

Initial Rating for Diarrhea

The Veteran also contends that he is entitled to a compensable disability evaluation for diarrhea.  For historical purposes, the Veteran was granted service connection for diarrhea in a July 2010 rating decision.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code, effective as of August 7, 2009.  A timely notice of disagreement was received by VA in October 2010.  The noncompensable evaluation was continued in a November 2010 statement of the case.  The Veteran perfected an appeal of this issue to the Board in November 2010.  

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

The Veteran's diarrhea is presently rated by analogy to Diagnostic Code 7319.  This code is intended to rate a Veteran for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Under this code, a 0 percent evaluation is assigned for a mild condition with disturbances of bowel function with occasional episodes of abdominal distress; a 10 percent evaluation is assigned for a moderate condition with frequent episodes of bowel disturbance with abdominal distress; and a 20 percent rating (the highest available) is warranted for a severe condition with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114.  

The record reflects an inconsistent history of abdominal distress.  According to an August 2008 record, the Veteran denied diarrhea or constipation (although he was complaining of abdominal pain).  A March 2009 VA treatment record also notes that the Veteran denied either diarrhea or constipation.  A subsequent July 2009 record reflects that the Veteran denied diarrhea and endorsed constipation.  However, upon treatment in February 2010, the Veteran endorsed both diarrhea and constipation.  

The record also contains a gastrointestinal examination dated April 2010.  During this examination, the Veteran denied a history of constipation, but endorsed diarrhea one to four times per day.  The examiner noted that the Veteran's overall general health was good and that there was no evidence of malnutrition.  There was also no abdominal tenderness.  The examiner concluded that the Veteran's diarrhea was most likely 50 percent due to his bulimia and 50 percent due to his anxiety.  The record does not reflect further treatment for diarrhea.  

The preponderance of the above evidence demonstrates that a compensable disability evaluation for diarrhea is not warranted.  A higher evaluation of 10 percent requires a "moderate" condition with frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2013).  The evidence of record reflects intermittent complaints of diarrhea and abdominal distress.  The Veteran has on a number of occasions explicitly denied a problem with diarrhea.  Also, according to the VA examiner, the Veteran did not suffer from problems such as abdominal distress.  The Veteran also indicated that his diarrhea ranged in frequency and could just occur once per day.  As such, the Veteran's condition is most appropriately characterized as "mild," as his bowel disturbances would appear to only be associated with occasional episodes of abdominal distress.  

The Board recognizes that the Veteran believes he is entitled to a higher disability evaluation due to what he has described as "chronic" diarrhea.  However, while the Veteran is certainly competent to testify to symptomatology such as this, the Board does not find it to be credible.  There are multiple notations in the record in which the Veteran explicitly denied problems with diarrhea.  This directly undermines his assertion that his diarrhea is chronic, occurring one to four times per day.  

The Board notes that the record does contain a statement dated July 2010 from a private psychologist with the initials D.H.  According to this individual, the Veteran suffered from a number of disabilities.  The Veteran also had "physical complaints of chronic diarrhea, acid reflux and back pain."  While the Board has considered this statement, it does not demonstrate that a compensable disability evaluation for diarrhea is in fact warranted.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  It would appear that this psychologist was merely writing down the Veteran's self-reported symptoms, as it was simply noted that the Veteran had "physical complaints."  As already discussed, the Board does not find the Veteran's assertions of chronic diarrhea to be credible, due to the number of records in which he explicitly denied diarrhea.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable disability evaluation for diarrhea must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected diarrhea.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of abdominal distress and diarrhea.  Diagnostic Code 7319 is meant to compensate a Veteran for just these symptoms.  See 38 C.F.R. § 4.114.  There is nothing of record to suggest that the Veteran's diarrhea has resulted in symptomatology above and beyond that considered by the applicable rating criteria.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).
 
Earlier Effective Date

The Veteran was granted service connection for PTSD in a March 2006 rating decision.  A 30 percent disability evaluation was assigned, effective as of June 4, 2005.  The Veteran did not appeal this decision.  

On February 15, 2008, VA received a claim from the Veteran seeking a higher disability evaluation for his service-connected PTSD.  This claim was denied in a May 2008 rating decision.  The Veteran did not submit a notice of disagreement to this decision, instead submitting a new claim for a higher rating in June 2008.  He was subsequently afforded a VA examination for his PTSD in August 2008.  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1361, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Court further held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim.  Buie, 24 Vet. App. at 251-52.  Therefore, since the Veteran was afforded an examination for his PTSD within 3 months of the May 2008 rating decision, that decision remains pending.  

The Veteran's claim was again denied in a September 2008 rating decision.  A timely Notice of Disagreement was received from the Veteran in September 2008.  The Veteran's disability evaluation was subsequently increased to 50 percent in a statement of the case sent to the Veteran in March 2009, effective as of August 14, 2008.  A statement received from the Veteran in July 2009 was accepted as an appeal to the Board in lieu of a VA Form 9.  

In an August 2010 rating decision, the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability (TDIU) was denied.  However, in a September 2010 rating decision, the RO granted TDIU rating and increased the Veteran's PTSD to 70 percent disabling, both effective as of February 15, 2008.  The Veteran's representative submitted a Notice of Disagreement in October 1010, alleging that the effective date of these conditions should date back to November 2007.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later, unless a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 C.F.R. § 3.400(o).  

As already noted, VA received a written claim from the Veteran on February 15, 2008, requesting that he be awarded a higher rating for his service-connected PTSD.  The September 2010 rating decision that assigned a 70 percent rating as of February 15, 2008, noted that an August 2008 VA examination report reflected that the Veteran had lost at least 2 jobs since he was last seen and that there did not appear to be any periods of significant symptom remission.  An August 2009 VA examination report reflected that the Veteran was unemployed as a result of his PTSD symptomatology.  Relying on these facts, the RO assigned a 70 percent schedular rating for PTSD and a TDIU rating.

However, prior to February 15, 2008, the record contains VA treatment records from the VA Medical Center (VAMC) in Rochester, New York.  According to a November 16, 2007, record, the Veteran suffered from issues of anger, irritability, moodiness, impulsivity and hypervigilance.  It was noted that the Veteran had lost his job that day - a job he had been able to hold down for the previous year.  

Based on the above evidence, the Board finds that an effective date of November 16, 2007, for the assignment of a 70 percent disability evaluation for PTSD is warranted.  A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  The evidence demonstrates that as of November 16, 2007, the Veteran was suffering from deficiencies in his work due to symptoms such as impaired impulse control, irritability and a difficulty adapting to the stresses of his work setting.  

While VA did not physically receive the November 16, 2007, VA treatment record until February 15, 2008, VA medical records are in the constructive possession of VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As these records appear to reflect that the Veteran was suffering from similar symptomatology in November 2007 as he was upon subsequent VA examination in 2008 and 2009, the Board finds that the proper effective date is November 16, 2007.  

Likewise, the Board finds that the proper effective date for the grant of TDIU rating is November 16, 2007.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  As of November 16, 2007, the Veteran has been service-connected for PTSD (rated as 70 percent disabling), among other issues.  As such, the Veteran met the percentage requirements laid out in 38 C.F.R. § 3.340 as of November 16, 2007.  Furthermore, the record demonstrates that the Veteran has not had substantially gainful work due to his PTSD symptomatology since this time.  As such, an effective date of November 16, 2007, for the assignment of a TDIU rating is granted.  

However, the evidence of record demonstrates that an effective date prior to November 16, 2007, for the assignment of a 70 percent disability evaluation and TDIU benefits is not warranted.  The record contains no evidence between November 16, 2007, and February 15, 2007 (one year prior to receipt of the Veteran's claim for an increased rating) that reflects a 70 percent rating is warranted or that TDIU benefits were warranted, or, that the Veteran received treatment for his PTSD during this time period.  Furthermore, the November 16, 2007, VA treatment record reflects that the Veteran had been holding down a job for the previous year.  Also, neither the Veteran nor his representative has asserted that benefits are warranted prior to November 2007.  According to a statement provided by the Veteran's attorney in the October 2010 notice of disagreement, the record only reflected the Veteran to be unemployed or unemployable as of November 2007.  As such, an effective date prior to November 16, 2007, for the assignment of a 70 percent schedular rating for PTSD and a TDIU rating is not warranted.

When viewing all of the evidence in a light most favorable to the Veteran, the Board finds that an effective date of November 16, 2007, is warranted for the assignment of a 70 percent schedular rating PTSD, and, for the assignment of a TDIU rating.  The appeal concerning the earlier effective date issues is granted.


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to an initial compensable disability rating for diarrhea is denied.

Subject to the laws and regulations governing monetary awards, entitlement to an earlier effective date of November 16, 2007, for the assignment of a 70 percent disability evaluation for PTSD, is granted.

Subject to the laws and regulations governing monetary awards, entitlement to an earlier effective date of November 16, 2007, for the assignment of a TDIU rating is granted.  


REMAND

The Veteran is also seeking service connection for a lumbar strain with sciatica, bulimia, a hiatal hernia and GERD, all as secondary to a service-connected disability.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Regarding the issue of service connection for a lumbar strain, the Veteran was afforded a VA examination for this issue in August 2008.  The Veteran has claimed that this condition is secondary to his service-connected plantar fasciitis.  A review of the VA examination reflects that the examiner opined that "Lumbar strain with sciatica is not caused by or a result of plantar fasciitis of the left foot."  As noted in the Joint Motion for Remand, the examiner failed to offer an opinion as to whether the Veteran's plantar fasciitis aggravated his lumbar strain with sciatica.  Therefore, the Veteran should be scheduled for a new examination.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As for the issues of service connection for a hiatal hernia and GERD, the Veteran has alleged that these conditions are secondary to his service-connected PTSD.  In April 2010, a VA examiner opined that a hiatal hernia was an anatomic abnormality that was not caused by or a result of PTSD.  Regrettably, an opinion regarding aggravation was again omitted.  The examiner also opined that the Veteran had bulimia and that was the most likely cause of his GERD.  No opinion as to whether PTSD aggravated the Veteran's GERD was offered.  Therefore, new examinations on these issues are required as well.  

Finally, as to the issue of entitlement to service connection for bulimia, the Veteran was afforded a "BONES" examination in April 2010.  The Veteran's contention was that he could not run secondary to his foot condition, so he started making himself throw-up to stay under the body fat standards.  The examiner opined that plantar fasciitis did not cause bulimia as this was a mental condition.  In light of this statement, the parties agreed in the Joint Motion for Remand that the Veteran should be scheduled for a VA examination before a mental health provider.  Likewise, there is no opinion of record as to whether the Veteran's PTSD aggravated his bulimia.  

Finally, the Board notes that the most recent record of VA medical treatment within the Veteran's physical or electronic claims file is dated December 2010.  Relevant records prepared since this time should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  VA medical records prepared since December 2010 should be obtained and associated with the Veteran's claims file, either physically or electronically.  

2.  The Veteran should be scheduled for a VA examination before an appropriate physician regarding his lumbar strain with sciatica.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in association with this examination, and the examination report must note that these items were reviewed.  The examiner is asked to perform all indicated studies and opine as to whether it is at least as likely as not that the Veteran's lumbar strain is either 1) due to or 2) aggravated by his service-connected plantar fasciitis.

The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation and identify that aspect of the disability which is due to aggravation. 

A complete rationale must be provided for all opinions offered, and the examiner should consider and discuss the lay statements provided by the Veteran in support of his assertions.  

3.  The Veteran should also be scheduled for a VA examination (or examinations) before an appropriate physician(s) regarding his hiatal hernia and his GERD.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in association with this examination, and the examination report must note that these items were reviewed.  The examiner is asked to perform all indicated studies and opine as to whether it is at least as likely as not that the Veteran's hiatal hernia is either 1) due to or 2) aggravated by his service-connected PTSD.

The examiner should also opine as to whether it is at least as likely as not that the Veteran's GERD is either 1) due to or 2) aggravated by his service-connected PTSD.  

The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation and identify that aspect of the disability which is due to aggravation. 

A complete rationale must be provided for all opinions offered, and the examiner should consider and discuss the lay statements provided by the Veteran in support of his assertions.  

4.  Finally, the Veteran should also be scheduled for a VA mental health examination regarding his bulimia.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in association with this examination, and the examination report must note that these items were reviewed.  The examiner is asked to perform all indicated studies and opine as to whether it is at least as likely as not that the Veteran's bulimia is either 1) due to or 2) aggravated by his service-connected PTSD.

The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation and identify that aspect of the disability which is due to aggravation. 

A complete rationale must be provided for all opinions offered, and the examiner should consider and discuss the lay statements provided by the Veteran in support of his assertions.  

5.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

6.  The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


